     Case 1:20-cv-00386-NONE-HBK Document 25 Filed 08/31/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    JOSHUA JESS CANTU,                                Case No. 1:20-cv-00386-NONE-HBK
12                        Plaintiff,                    ORDER GRANTING DEFENDANTS’
                                                        MOTION FOR ENLARGEMENT OF TIME
13             v.
                                                        (Doc. No. 24)
14    FNU WARD, ET. AL.,
15                        Defendants.
16

17            Pending before the Court is an ex parte motion for enlargement of time filed on behalf of

18   Defendants D. Cortez, P. Dunn, P. Ward, B. Xiong, and J. A. Soto including a support declaration

19   from counsel on August 20, 2021. (Doc. No. 24). Defendants request an order to extend the

20   deadline for the filing of a responsive pleading to Plaintiff’s First Amended Complaint (“FAC”).

21   (Id.).

22            Fed. R. Civ. P. 6(b) provides for extending deadlines for good cause shown, if the request

23   to extend time is made before the original time, or its extension expires; or, on a motion made after

24   the time has expired, if the party failed to act because of excusable neglect. Additionally, Fed. R.

25   Civ. P. 16(b)(4) permits a court to modify a scheduling order for good cause shown and with the

26   judge’s consent. Here, Defendants filed their motion before the time expired and have established

27   good cause to extend their deadline to respond to the FAC.

28
     Case 1:20-cv-00386-NONE-HBK Document 25 Filed 08/31/21 Page 2 of 2


 1            Accordingly, it is ORDERED:

 2            1. Defendants’ motion for an enlargement of time (Doc. No. 24) is GRANTED.

 3            2. Defendants shall file a responsive pleading to Plaintiff’s First Amended Complaint no

 4   later than October 22, 2021.

 5

 6
     Dated:      August 30, 2021
 7                                                     HELENA M. BARCH-KUCHTA
                                                       UNITED STATES MAGISTRATE JUDGE
 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       2
